DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Status of Claims
Claims 1-8 and 13 were rejected in Office Action from 10/07/2021.
Applicant filed a response, amended claim 1-2, and added claims 14-15.
Claims 1-15 are currently pending in the application, of claims 9-12 are withdrawn from consideration.
Claims 1-8 and 13-15 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140066336) and further, in view of Marple et al. (U.S. Patent Application Publication 2008/0026293) and in the alternative, in view of Yoshizawa (U.S. Patent 6,132,900) and Lee et al. (U.S. Patent Application Publication 2016/0099439).
Regarding claim 1, Kim teaches an anti-corrosion-treated cylindrical battery (i.e., rustproof washer for a secondary battery and a secondary battery including the same) (abstract), comprising: 
an electrode assembly (300) (i.e., power generation device) comprising a positive electrode, a negative electrode, and a separator mounted therein (page 2) (see figure below);
a cylindrical can (200) (i.e., can) having an open upper end (i.e., secondary battery includes a can, a cap assembly coupled to an upper opening of the can); (page 2) 
a cap assembly (400) coupled to the cylindrical can (page 2) via a crimping unit (i.e., beading portion) (page 5) located at an outer circumferential surface of an upper part of the cylindrical can (as shown in the figure 3 below), the crimping unit including a portion of the open upper end having a bent shape extending radially inwards (as shown in figure 3 below); and 
an anti-corrosive gasket (500) (i.e., rustproof washer) extending between and contacting the cylindrical can (200) and the cap assembly (400) (as shown in figure 3) (page 5) (Note: the upper cap 410 is part of the cap assembly 400 therefore, it reads on the claimed limitation), wherein the anti-corrosive gasket (500) comprises a volatile corrosion inhibitor and a base resin (page 2), the volatile corrosion inhibitor comprising a polymer resin and a sodium-nitrate-based material (i.e., a polymer resin and NaNO2 or NaNO3) (page 3), the sodium-nitrate- based material being dispersed throughout the anti-corrosive gasket (i.e., NaNO2 and NaNo3 may be mixed with the polymer resin to obtain a vapor-proof rustproofing agent. This is mixed with the base resin, extruded and then rubbed in a washer-like shape to produce a rust-proof washer) (page 3).
Kim does not explicitly articulate the specifics of the anti-corrosive gasket located at an inside of the crimping unit surrounded by the crimping unit. 

    PNG
    media_image1.png
    595
    594
    media_image1.png
    Greyscale

Marple, also directed to a battery (i.e., electrochemical cell), teaches a battery (110) (see figure 1) (paragraph [0039]) having a crimping unit (114) (i.e., cell closure) (see figure 1) (paragraph [0042]) where a cylindrical can (112) (i.e, container) and a cap assembly (115) (i.e., terminal cover) is coupled (see figure 1) (paragraph [0042]), and an anti-corrosive gasket (116) (paragraph [0042], [0045]) located inside the crimping unit and surrounded by the crimping unit (see figure 1). Marple teaches the gasket prevent corrosion and inhibit leakage of electrolyte through and around the components in the crimping unit (114).
Kim provides the guidance that an anti-corrosion gasket can be placed between the cylindrical can and the cap assembly to prevent corrosion of the cap assembly (page 2). Marple teaches the anti-corrosive gasket located at an inside of the crimping unit surrounded by the crimping unit, providing anti corrosion properties and preventing leakage around and between components. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and include a gasket inside the crimping unit and surrounded by the crimping unit in order to further prevent corrosion and inhibit leakage of electrolyte through and around or between the components. 

    PNG
    media_image2.png
    802
    722
    media_image2.png
    Greyscale

In the alternative, Yoshizawa, also directed to a battery (abstract) teaches an anti-corrosive gasket (4) located inside a crimping unit and surrounded by the crimping unit (abstract) (see figure 1) between a cylindrical can (1) (i.e., cell container) and cap assembly (see figure 1 below) (C3, L30-67). Yoshizawa teaches the gasket is coated with an anti-corrosion agent (C8, L1-10) suggesting it provides protection against corrosion. As such it is clear that the area where the gasket is located (see figure below) including the crimping unit and the cap assembly is corrosion resistant. 

    PNG
    media_image3.png
    726
    543
    media_image3.png
    Greyscale


Kim provides the guidance that an anti-corrosion gasket can be placed between the cylindrical can and the cap assembly to prevent corrosion of the cap assembly (page 2). Yoshizawa teaches a gasket inside and surrounded by the crimping unit that is corrosion resistant. It would therefore be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Kim to include an anti-corrosion gasket located inside of the crimping unit and surrounded by the cramping unit as taught by Yoshizawa to predictably improve resistance against corrosion in that particular area. In addition, if it was known that a material provides protection against corrosion and it was observed that an area not protected against corrosion is corroded, it would be obvious to a skilled artisan to use the material to further provide corrosion resistance in that particular area. For instance, in the alternative, Lee teaches a battery can (i.e., corrosion resistant tube) (paragraph [0008]) that includes a volatile corrosion inhibitor (VIC) and a base resin (paragraph [0017]) which provides an excellent corrosion inhibiting property capable of enhancing safety of the battery and prevent occurrence of corrosion in the outer surface of the can (paragraph [0018]).
All the references recognize the need of components with anti-corrosive properties where they can be used between the cylindrical can and cap assembly (Kim), inside the crimping and surrounded by the crimping unit (Marple) (Yoshiwaza) or in the can (Lee). As such, one of ordinary skill in the art could have consider having any of the components of the battery to be treated or to include a corrosion inhibitor (i.e., VCI) in order to decrease occurrence of corrosion in the entire battery or a particular area or component. 
Regarding claim 2, Kim teaches a weight the volatile corrosion inhibitor is 1 to 30 percent of a weight of the base resin (page 3), 
a weight percent of the sodium-nitrate-based material is 3 to 30 percent of a weight of the polymer resin (page 3), and 
the sodium-nitrate-based material is at least one of NaNO2 and NaNo3, the sodium-nitrate- based material being dispersed throughout the anti-corrosive gasket (i.e., NaNO2 and NaNo3 may be mixed with the polymer resin to obtain a vapor-proof rustproofing agent. This is mixed with the base resin, extruded and then rubbed in a washer-like shape to produce a rust-proof washer) (page 3).
Regarding claim 3-4, and 13-15, Kim teaches the battery as described above in claim 1. Kim does not explicitly articulate the polymer resin and the base resin being identical comprising polypropylene or being different from each other. However, Kim teaches both the polymer resin and the base resin can include one selected from the group consisting of polypropylene, polybutylene terephthalate, polyethylene, Teflon, polytetrafluoroethylene, rayon, polybiscose and polynosic or a mixture of two or more thereof (page 3). As such, one of ordinary skill in the art could have consider selecting the polymer resin and the base resin to be identical having polypropylene or being different as one or a mixture of the components above can be selected for both, the polymer resin and the base resin.
Regarding claim 5, Kim teaches the sodium-nitrate-based material is dispersed throughout the anti-corrosive gasket in a crystalline state (i.e., NaNO2 and NaNo3 can be dispersed in crystals in a rust-proof washer) (page 4), 
and a region of gamma-iron (III) oxide (7-Fe2O3) having a thickness ranging from 10A to 1000 A is disposed at an end of the crimping unit of the cylindrical can (page 4).
Regarding claim 7, Kim teaches the cap assembly comprises a top cap (i.e., upper cap) sealing the open end of the cylindrical can, the top cap contacting a protruding portion of the gasket (as shown in figure 3) (page 5); 
a positive temperature coefficient (PTC) element (i.e., PTC device) contacting the top cap (page 5); and 
a safety vent, one surface of which contacts the PTC element and a portion of another surface of which contacts the gasket (as shown in figure 3) (page 5).
Regarding claim 8, Kim teaches the battery further comprising a current interrupt device (i.e., current blocking member) welded to a lower end of the safety vent (as shown in figure 3), a lower part of the current interrupt device being connected to the electrode assembly (i.e., lower end of the safety vent is connected to the positive electrode of the power generation device through the current blocking member and the positive electrode lead) (page 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140066336) and further, in view of Yoshizawa (U.S. Patent 6,132,900) and in the alternative, in view of Lee et al. (U.S. Patent Application Publication 2016/0099439) as applied to claim 1 above, and further in view of Lee et al. (KR 20160043724).
Regarding claim 6, Kim teaches the cap assembly comprises a top cap (i.e., upper cap) sealing the open end of the cylindrical can (as shown in figure 3) (page 5); and a safety vent electrically connected to the electrode assembly (page 5). 
Kim does not explicitly teaches the safety vent one surface of which contacts a side surface, an upper surface, and a lower surface of the top cap and another surface of which is has a bent shape and contacts an inner circumferential surface of the gasket.
Lee, also directed to a battery (abstract), teaches a battery having a cap assembly and a gasket (abstract), the cap assembly including a top cap (page 6) and a safety vent (page 6). Further, Lee teaches one surface of the safety vent contacts a side surface, an upper surface, and a lower surface of the top cap (i.e., wraps around the top cap) (page 4) and another surface of which is has a bent shape and contacts an inner circumferential surface of the gasket (as shown in figure 4 below) (page 4). Lee teaches such configuration provides a connection between the safety vent and the cap assembly (page 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Kim to include a safety vent with the configuration of Lee in order to provide a connection between the safety vent and the cap assembly.

    PNG
    media_image4.png
    469
    542
    media_image4.png
    Greyscale

Response to Arguments
Examiner appreciates the informalities addressed to correct the drawings and specification. Therefore, the previous objection to the drawings and specification is withdrawn. 
Applicant arguments filed on 01/31/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims. The limitations have been fully addressed after further consideration of the prior art of record and in view of the newly found reference (Marple). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723